Title: To George Washington from Hampden-Sydney College Committee, 6 April 1796
From: Hampden-Sydney College Committee
To: Washington, George


        
          Sir
          Virginia, Prince Edward County, April 6th 1796.
        
        Your benevolent intention, as to the appropriation of your interest in the James River Canal Company, being known by a resolution of the last General Assembly of this State; a Board of the Trustees for the College of Hamden Sidney, in this County, have appointed us, in their name, to address you, Sir, in behalf of that seminary.
        Hamden Sidney lays claim to considerable local advantages; to enumerate them may be unnecessary—it may be unbecoming in us. How far its pretensions to claim the public patronage, or how far, its central situation, and its being adjacent to an extensive back country, may merit your attention, we cannot say. We beg leave to Mr Madison, Mr Coles, Mr Giles and Mr Venable, who are acquainted with its situation and circumstances; and also to such other gentlemen of your acquaintance, as shall think proper to interest themselves in its behalf.
        
        Hamden Sidney was founded, about twenty years ago, by the liberality of private individuals, and with various success; under many and great difficulties, arising from the want of permanent funds, it has struggled hard to rise into real public usefulness and importance; and still, in this condition it maintains the conflict—In its behalf, we beg leave to solicit your attention and patronage. Should you think this seminary worthy of such attention, your liberality towards it will be gratefully acknowledged: and what, we are sure, will interest you much more, we trust, it will be employed in such a manner, as to answer the end of your benevolent intentions. On behalf of the Board, we beg leave to subscribe ourselves, very respectfully, Sir, Your obedient, Humble Servants,
        
          William Cowan,Samuel W. Venable,Richard N. Venable.
        
      